EVANS, Chief Justice,
dissenting.
I agree with the majority opinion to the extent of its conclusion that the date of the child’s outcry, November 11, 1979, falls within the statutory six month period following May 15,1979, the date of the offense as alleged in the indictment. However, I express no opinion concerning the manner in which the majority calculated the six month statutory period. Tex.Code Crim. Pro.Ann. art. 38.11 (Vernon 1979).
I do disagree, however, with the majority’s finding that the evidence is insufficient to support the jury’s verdict. It is my opinion that the child’s testimony, considered in its entirety, was a sufficient basis for the jury to conclude that appellant committed an indecent act with the child on May 15, 1979, the date of the alleged offense.
The child, nine years old at the time of the offense, testified in response to questions by the State as follows:
Q. You told the jury that one time, that Rudy (the appellant) came in the bathroom and put his finger in your vagina, right?
A. Right.
Q. And now, I’m asking you if he ever did anything like that to you after that.
A. Yes.
Q. Tell the jury what, if anything, he did to you? Tell them what he did to you.
A. He put his penis in my butt.
Q. What do you mean he put his penis in your butt, did he stick it in you?
A. Yes, sir.
Q. Do you remember about when this happened? Did it happen in May, during the summer of October or September or can you remember approximately when it happened or can you remember the season that it happened? Was it after school was out last year?
A. I don’t know.
Q. Was it before school was out or after school was out? Can you remember?
*935A. No.
* * * * * *
Q. Did Rudy ever do anything else to you that he shouldn’t have done to you that you just testified to?
A. I don’t remember.
Q. Huh?
A. I don’t remember.
Q. Did Rudy ever kiss you?
A. Yes.
A. Uh-huh.
Q. Did it happen a few weeks before school ended?
A. Yeah.
Q. That’s why you think it was around May 15th, 1979?
A. Yes, sir.
On cross-examination, the child was interrogated further about the date of the offense. She testified:
Q. And you remember for sure that this happened sometime around May of 1979, is that right?
A. Yes, sir.
Q. You don’t remember that it was exactly May 15th, 1979 though, huh?
A. It was around there.
Q. Okay, would it be ... could it be sometime before that time?
A. I don’t know. I just know it’s around there.
Q. Could it have been the first part of May too? The first week in May?
A. No, it was just like ... like just around the 15th.
The child further testified on recross-examination, that the bathroom incident had taken place during the morning, sometime after breakfast, but she could not recall the hour or the particular day. Although the appellant produced alibi testimony, tending to show that on May 15,1979, the child had been in school all day and that he had been working, this testimony did not conclusively establish that the child could not have been at the apartment with him for a sufficient period of time for the assault to have occurred. Thus, the jury was entitled to be-Heve the child’s testimony that she was at the apartment with the appellant on May, 15, 1979, and that he then committed an indecent act with her.
In my opinion, the appellant’s defense of alibi merely raised a fact question for the jury, and it was the jury’s sole responsibility to judge the credibility of the witnesses and the weight to be given their testimony. Ford v. State, 509 S.W.2d 317 (Tex.Cr.App.1974). In the absence of evidence compelling a conclusion that the offense could not have occurred on the date alleged, the jury was entitled to infer from the child’s testimony that it did occur on that day, as she testified.
In his second ground of error, the appellant contends that the trial court erred in failing to exclude evidence tending to show that he had been accused by two other girls of sexual offenses. In my opinion, the testimony regarding such other instances of appellant’s sexual misconduct with young girls was admissible to show the likelihood and opportunity for the appellant’s commission of the offense charged. See, Gephart v. State, 157 Tex.Cr.R. 414, 249 S.W.2d 612 (1952); Williams v. State, 490 S.W.2d 604 (Tex.Cr.App.1973).
In his third ground of error, the appellant contends that the trial court erred in permitting the child’s mother to testify for the State, arguing that she had been shown to be his common law wife and, therefore, that her testimony was incompetent under Tex. Code Crim.Pro.Ann. art. 38.11 (Vernon 1979). The appellant admits that he did not raise this contention in the trial court and, furthermore, the record contains no evidence establishing a common-law marriage between these two persons.
I would overrule all three grounds of error and affirm the judgment of the trial court.
DOYLE and COHEN, JJ., also sitting.